Exhibit 10.2

 

LOGO [g371301g0402025052173.jpg]

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

J. ALEXANDER M. DOUGLAS, JR.

PRESIDENT, COCA-COLA NORTH AMERICA

    

P. O. BOX 1734

ATLANTA, GA 30301

——

404 676-4421

FAX 404-598-4421

March 31, 2017

Coca-Cola Bottling Co. Consolidated

Piedmont Coca-Cola Bottling Partnership

CCBC of Wilmington, Inc.

4100 Coca-Cola Plaza

Charlotte, North Carolina 28211

Attention: J. Frank Harrison III

Re: Request for Certain Advance Waivers for Ancillary Businesses under the CBA

Dear Frank:

This Letter Agreement amends, restates and replaces in its entirety that certain
Letter Agreement, dated October 30, 2015, “Re: CCBCC’s Request for Certain
Advance Waivers for Ancillary Businesses under the Comprehensive Beverage
Agreement.”

In light of the specific facts and circumstances related to its corporate
structure, each of Coca-Cola Bottling Co Consolidated (“CCBCC”) and its
Affiliates Piedmont Coca-Cola Bottling Partnership (“Piedmont”) and CCBC of
Wilmington, Inc. (“CCBC Wilmington” and, collectively with CCBCC and Piedmont,
“Bottler”), have asked that The Coca-Cola Company (“TCCC”) provide certain
advance waivers under the CBA (as defined below) with respect to CCBCC’s
acquisition or development of certain lines of business involving beverage
activity that would otherwise be prohibited under the CBA. Defined terms used in
this Letter Agreement have the meaning specified in the CBA, unless otherwise
noted.

We have agreed that the provision or sale of Beverages, Beverage Components and
other beverage products not authorized or permitted by the CBA will be permitted
if provided or sold solely for internal consumption by employees and guests of
CCBCC and its Affiliates. Generally, CCBCC and its Affiliates would intend and
anticipate that Covered Beverages would be offered in every beverage category in
which TCCC participates.

In connection with Bottler’s execution of the CBA, and as a condition to the
prior consent of TCCC to the potential acquisition or development of certain
lines of business identified in Section 2 of this Letter Agreement, Bottler
hereby agrees to a “Focus Period”. The Focus Period began on May 23, 2014 upon
Bottler’s acquisition of the Johnson City, TN and Morristown TN distribution
territories, and will continue until January 1, 2020.



--------------------------------------------------------------------------------

1. During the Focus Period, Bottler and its Affiliates will not acquire or
develop any line of business without TCCC prior written consent, which consent
will not be unreasonably withheld. However, during the Focus Period, Bottler or
any of its Affiliates may continue to:

 

  A. develop the lines of business listed on Attachment A to this Letter
Agreement (the “Existing Lines of Business”) and, upon advance written notice to
TCCC, may acquire a “bolt on” (i.e., acquisition of a business in the same line
of business) to any Existing Line of Business, so long as, (i) in the case of
any business other than Red Classic Services LLC, any such development or
acquisition refrains from using any delivery vehicles, cases, cartons, coolers,
vending machines or other equipment bearing TCCC’s Trademarks and assigning
personnel or management whose primary duties relate to delivery or sales of
Covered Beverages or Related Products (other than executive officers of CCBCC),
and (ii) in the case of Red Classic Services LLC, CCBCC and its Affiliates
comply with the conditions set forth in Attachment A; and

 

  B. to the extent not prohibited under CCBCC’s Regional Manufacturing
Agreement, provide contract manufacturing services for Beverages, Beverage
Products and other beverage products that may be distributed, sold, marketed,
dealt in or otherwise used or handled by third parties.

2. After the expiration of the Focus Period,

 

  A. Consent of TCCC (which consent will not be unreasonably withheld) will only
be required for acquisition or development by Bottler or its Affiliates of:

 

  i. any grocery, quick service restaurant, or convenience and petroleum store
business engaged in the sale of Beverages, Beverage Components and other
beverage products not otherwise authorized or permitted by the CBA (“Prohibited
Beverages”); or

 

  ii. any other line of business engaged in the preparation, distribution, sale,
dealing in or otherwise using or handling (collectively, “Beverage Activities”)
of Prohibited Beverages in which all Beverage Activities constitute in the
aggregate more than ten percent (10%) of the net sales of such ancillary
business; provided such consent will not be required for any bolt on acquisition
or development by Red Classic Services LLC; provided, further, the conditions
set forth in Attachment A to this Letter Agreement will continue to apply to any
such acquisition or development.

 

  B.

In all other cases, Bottler or its Affiliates may develop or acquire any line of
business without prior consent of TCCC, so long as Bottler and its Affiliates
refrain from using any delivery vehicles, cases, cartons, coolers, vending
machines or other equipment bearing TCCC’s Trademarks and assigning personnel or
management whose primary duties relate to delivery or sales of Covered Beverages
or Related Products (other than executive officers of CCBCC) with respect to
such line of business and provide TCCC



--------------------------------------------------------------------------------

  with at least thirty (30) days’ prior written notice of the proposed line of
business. If requested by TCCC within five (5) business days of TCCC’s receipt
of such notice, the two most senior executive officers of CCBCC will discuss the
proposed line of business with representatives of TCCC.

As used herein “CBA” means, collectively, (a) that certain Comprehensive
Beverage Agreement Form EPB First-Line and Sub-Bottling, dated as of the date
hereof, by and between TCCC, CCR and CCBCC, (b) that certain Comprehensive
Beverage Agreement Form EPB First-Line, dated as of the date hereof, by and
between TCCC and Piedmont, (c) that certain Comprehensive Beverage Agreement
Form EPB First-Line, dated as of the date hereof, by and between TCCC and
Piedmont, and (d) that certain Comprehensive Beverage Agreement Form EPB
First-Line, dated as of the date hereof, by and between Company and CCBC
Wilmington, as each of the foregoing may be amended from time to time.

Except as expressly set forth in this Letter Agreement, as applied solely to
Bottler, TCCC expressly reserves and does not waive hereunder any and all rights
under the CBA or any other agreement. TCCC and Bottler agree that the contents
of this Letter Agreement are confidential and that none of the parties may
discuss or disclose any of the provisions herein without the express written
permission of the other parties, except (i) as required under applicable
securities laws, legal process or other laws, (ii) that each party may disclose
the contents of this Letter Agreement to those of its directors, officers,
employees, lenders, potential financing sources and representatives of its
legal, accounting and financial advisors (the persons to whom such disclosure is
permissible being collectively referred to herein as “Representatives”) who have
a need to know such information as long as such Representatives are informed of
the confidential and proprietary nature of the information. The parties agree
that the merger, integration and similar provisions in each CBA stating that
such CBA encompasses all agreements between the parties and supersedes all prior
agreements will not have any effect on the validity and continuance of the
provisions of this Letter Agreement, and TCCC and Bottler agree never to assert
that this Letter Agreement has been superseded by a merger, integration or
similar provision of any CBA unless the parties specifically state in such CBA
that they intend to modify or supersede this Letter Agreement by making specific
reference to this Letter Agreement.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Very truly yours, /s/ J. Alexander M. Douglas, Jr. J. Alexander M. Douglas, Jr.

President, Coca-Cola North America

and Authorized Signatory for CCR

 

Agreed to and Accepted

as of the date first written above:

COCA-COLA BOTTLING CO. CONSOLIDATED By:  

/s/ Umesh M. Kasbekar

  Name:   Umesh M. Kasbekar   Title:   Vice Chairman PIEDMONT COCA-COLA BOTTLING
PARTNERSHIP

By:   Coca-Cola Bottling Co. Consolidated,   its Manager   By:  

/s/ Umesh M. Kasbekar

    Name:   Umesh M. Kasbekar     Title:   Vice Chairman

CCBC OF WILMINGTON, INC. By:  

/s/ Umesh M. Kasbekar

  Name:   Umesh M. Kasbekar   Title:   Vice President, Secretary



--------------------------------------------------------------------------------

Attachment A

Existing Lines of Business

 

1. Red Classic Services LLC — An over-the-road transportation and freight
brokerage business, as described and conditioned in Schedule 2.31 and Schedule
2.33 of the CBA, which description and conditions may be amended by agreement of
the parties.

 

2. Swift Water Logistics, Inc. – A broad array of logistical supply chain
products and services. This business includes (i) assessing supply chain
systems, (ii) advising regarding potential solutions, (iii) developing,
manufacturing, integrating and implementing processes, tools and solutions
across the supply chain, and (iv) providing supply chain and operational
services, including supply chain management, project management, network
strategy planning, territory planning and dispatch management, warehouse
management and delivery and merchandising.

 

3. Data Ventures Inc. - Develops and provides analytics product suites,
analytics services and consulting services for a wide variety of industries.
These product suites and services include data warehousing and access solutions,
shopper segmentation/clustering analytics, out of stock/shelf analytics, shopper
behavior analytics, pricing and promotion analytics and product assortment
analytics.

 

4. Equipment Reutilization Solutions LLC - Provides manufacturing and
maintenance services for heating, ventilation and air conditioning systems,
including equipment employing refrigeration systems. These services include
manufacturing, installation, periodic maintenance service, and repair of
mechanical and fluid systems employed in the beverage business, such as fountain
dispenser equipment, vending equipment, and fast lane/cold carton merchandizing
equipment used in the beverage and other businesses.

 

5. Third-party logistics services (“3PL Services”) and fourth-party logistics
services (“4PL Services”). 3PL Services include the performance of outsourced
logistics activities, such as warehousing, inventory management, pick and pack
services, and other value added services including those that have been
performed traditionally within an organization itself. 4PL Services include
acting as an integrator that assembles the resources, capabilities and
technology to design and build, execute and manage comprehensive supply chain
solutions.

 

6. Management services and shared services to third parties such as
cooperatives, joint ventures and other entities engaged in bottling, beverage
and/or other businesses that produce or distribute beverage products under
license from TCCC.